It is our conclusion that the chancellor did not err in finding the equities to be with the appellee and against the appellant and that the grounds alleged for divorce had been proven. See Heath v. Heath, 103 Fla. 1071, 138 So. 796; McMillan v. McMillan, 120 Fla. 209, 162 So. 524. It is also our conclusion that with respect to certain property purchased entirely with the husband's funds and placed in the joint names of both husband and wife, the presumption of a gift to the wife has been overcome by conclusive evidence within the purview of Kollar v. Kollar, 155 Fla. 705, 21 So.2d 356, and that accordingly the case, on this point, is ruled by Hargett v. Hargett, 156 Fla. 730, 24 So.2d 305.
The decree appealed from is affirmed.
TERRELL, CHAPMAN, ADAMS, SEBRING, and BARNS, J.J., concur.
THOMAS, C. J., concurs in part and dissents in part.
HOBSON, J., not participating.